DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-13, drawn to a fan tray system with a fan tray base, fan tray side wall and moveable coupling, classified in H05K7/20172.
II. 	Claims 14-20, drawn to a method or providing a fan tray system in a chassis, classified in H01R43/205.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process using that product, at least in part, because e.g. the fan tray system may be used in an alternative process which does not involve moving the fan tray side wall relative to the fan tray base and from the second orientation to the first orientation subsequent to accessing the at least one component. For example, after the component is accessed, the first fan tray side wall can be kept in the second orientation and the second fan tray side wall can be moved instead to access the second component.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:	the inventions would require a different field of search (e.g., searching different classes/subclasses/groups/subgroups or electronic resources, or employing different search strategies or search queries). Furthermore, the prior art applicable to reject claims drawn to one invention will not likely be applicable to reject claims drawn to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Joseph Mencher (Reg. 56,822) on November 9, 2022 a provisional election was made with traverse to prosecute the Invention I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.
US Patent 10,939,578 :
1.  A fan tray system, comprising: a fan tray base that is configured to couple to a chassis; at least one fan device connector that is mounted to the fan tray base via a connector mount that allows the at least one fan device connector to extend from the fan tray base, wherein the at least one fan device connector is configured to connect to each respective at least one fan device that is included in a fan system; a fan tray side wall including at least one fan system guide member that is configured to align the fan system for connection with each of the respective at least one fan device to the at least one fan device connector; and a moveable coupling connecting the fan tray side wall to the fan tray base, wherein the moveable coupling is configured to allow relative movement between the fan tray side wall and the fan tray base such that: the fan tray side wall may be positioned in a first orientation when the fan tray base is coupled to the chassis such that the fan tray side wall is positioned adjacent a chassis wall of the chassis and impedes access to at least one component in the chassis that requires access when the fan tray side wall is positioned adjacent the chassis wall; andthe fan tray side wall may be moved to a second orientation that is different than the first orientation and that allows access to the at least one component in the chassis.

Current Application:1. A fan tray system, comprising: a fan tray base that is configured to support a fan system; a fan tray side wall; anda moveable coupling connecting the fan tray side wall to the fan tray base, wherein the moveable coupling is configured to allow relative movement between the fan tray side wall and the fan tray base such that: the fan tray side wall may be positioned in a first orientation when the fan tray base is tool-lessly coupled to a chassis such that the fan tray side wall is positioned adjacent a chassis wall of the chassis and impedes access to at least one component in the chassis; and the fan tray side wall may be moved to a second orientation that is different than the first orientation and that allows access 
to the at least one component in the chassis when the fan tray base is tool-lessly coupled to a chassis.  2. The system of claim 1, further comprising: at least one fan system connector that extends from the fan tray base and that is configured to connect to the fan system.  3. The system of claim 2, further comprising: at least one fan system guide member that is included on the fan tray side wall and that is configured to align the fan system with the at least one fan system connector.  


4. The system of claim 1, further comprising: a fan tray securing subsystem that is located on the fan tray side wall, wherein the fan tray securing subsystem is configured to is configured to engage the chassis wall when the fan tray side wall is positioned in the first orientation in order to secure the fan tray base in the chassis.
4. The system of claim 1, further comprising: a securing subsystem that is located on the fan tray side wall, wherein the securing subsystem is configured to secure to the chassis wall when the fan tray base is tool-lessly coupled to the chassis and the fan tray side wall is positioned in the first orientation.  

6. The system of claim 1, wherein the fan tray side wall is a first fan tray side wall that is connected to a first side of the fan tray base by a first moveable coupling that allows for positioning of the first fan tray side wall adjacent a first chassis wall of the chassis to impede access to at least one first component in the chassis, as well as movement of the first fan tray side wall to allow access to the at least one first component in the chassis, and wherein the system further comprises: a second fan tray side wall that includes at least one fan system guide member that is configured to align the fan system for connection to the at least one fan device connector; and a second moveable coupling connecting the second fan tray side wall to a second side of the fan tray base that is opposite the fan tray base from the first side, wherein the second moveable coupling is configured to allow relative movement between the second fan tray side wall and the fan tray base such that: the second fan tray side wall may be positioned in a first orientation when the fan tray base is coupled to the chassis such that the second fan tray side wall is positioned adjacent a second chassis wall of the chassis and impedes access to at least one second component in the chassis; and the second fan tray side wall may be moved to a second orientation that is different than the first orientation and thatallows access to the at least one second component in the chassis.

6. The system of claim 1, where the fan tray side wall is a first fan tray side wall that is connected to a first side of the fan tray base by a first moveable coupling that allows for positioning of the first fan tray side wall adjacent a first chassis wall of the chassis to impede access to at least one first component in the chassis, as well as movement of the first fan tray side wall to allow access to the at least one first component in the chassis, and wherein the system further comprises: a second fan tray side wall; and a second moveable coupling connecting the second fan tray side wall to a second side of the fan tray base that is opposite the fan tray base from the first side, wherein the second moveable coupling is configured to allow relative movement between the second fan tray side wall and the fan tray base such that: the second fan tray side wall may be positioned in a first orientation when the fan tray base is tool-lessly coupled to the chassis such that the second fan tray side wall is positioned adjacent a second chassis wall of the chassis and impedes access to at least one second component in the chassis; and the second fan tray side wall may be moved to a second orientation that is different than the first orientation and that allows access to the at least one second component in the chassis when the fan tray base is tool-lessly coupled to a chassis.
7. An Information Handling System (IHS), comprising: a chassis that includes a chassis wall; a cable routed immediately adjacent the chassis wall; a fan tray base that is coupled to the chassis;at least one fan device connector that is mounted to the fan tray base via a connector mount that allows the at least one fan device connector to extend from the fan tray base, wherein the at least one fan device connector is configured to connect to each respective at least one fan device that is included in a fan system; a fan tray side wall including at least one fan system guide member that is configured to align the fan system for connection with each of the respective at least one fan device to the at least one fan device connector; anda moveable coupling connecting the fan tray side wall to the fan tray base, wherein the moveable coupling is configured to allow relative movement between the fan tray side wall and the fan tray base such that: the fan tray side wall may be positioned in a first orientation such that the fan tray side wall is positioned adjacent the chassis wall and impedes access to the cable; and the fan tray side wall may be moved to a second orientation that is different than the first orientation and that allows access to the cable.

7. An Information Handling System (IHS), comprising: a chassis that includes a chassis wall; a cable routed immediately adjacent the chassis wall; a fan tray base that is tool-lessly coupled to the chassis;

a fan tray side wall; and 





a moveable coupling connecting the fan tray side wall to the fan tray base, wherein the moveable coupling is configured to allow relative movement between the fan tray side wall and the fan tray base such that: the fan tray side wall may be positioned in a first orientation such that the fan tray side wall is positioned adjacent the chassis wall and impedes access to the cable; and the fan tray side wall may be moved to a second orientation that is different than the first orientation and that allows access to the cable.  8. The IHS of claim 7, further comprising: at least one fan system connector that extends from the fan tray base and that is configured to connect to a fan system.  9. The IHS of claim 8, further comprising: at least one fan system guide member that is included on the fan tray side wall and that is configured to align the fan system with the at least one fan system connector.  



8. The IHS of claim 7, further comprising: at least one airflow directing member that is coupled to the fan tray side wall and that engages the chassis wall when the fan tray side wall is positioned in the first orientation in order to direct airflow.

11. The IHS of claim 7, further comprising: at least one airflow directing member that is coupled to the fan tray side wall and that engages the chassis wall when the fan tray side wall is positioned in the first orientation in order to direct airflow.  

11. The IHS of claim 7, further comprising: a fan tray securing subsystem that is located on the fan tray side wall and that engages the chassis wall when the fan tray side wall is positioned in the first orientation to secure the fan tray base in the chassis.


10. The IHS of claim 7, further comprising: a securing subsystem that is located on the fan tray side wall, wherein the securing subsystem is configured to secure to the chassis wall when the fan tray side wall is positioned in the first orientation.  

10. The IHS of claim 7, further comprising: a keying subsystem included in the chassis; and at least one keying element provided on the fan tray base, wherein the at least one keying element engages the keying subsystem to orient the fan tray base in the chassis.
12. The IHS of claim 7, further comprising: a keying subsystem included on the chassis; and at least one keying element that is provided on the fan tray base and that is configured to engage the keying subsystem on the chassis to orient the fan tray base in the chassis when the fan tray base is tool-lessly coupled to a chassis.  


13. The IHS of claim 7, wherein the fan tray side wall is a first fan tray side wall that is connected to a first side of the fan tray base by a first moveable coupling that allows for positioning of the first fan tray side wall adjacent a first chassis wall of the chassis to impede access to the cable, as well as movement of the first fan tray side wall to allow access to the cable, and wherein the IHS further comprises: a second fan tray side wall that includes at least one fan system guide member that is configured to align the fan system for connection to the at least one fan device connector; and a second moveable coupling connecting the second fan tray side wall to a second side of the fan tray base that is opposite the fan tray base from the first side, wherein the second moveable coupling is configured to allow relative movement between the second fan tray side wall and the fan tray base such that: the second fan tray side wall may be positioned in a first orientation such that the second fan tray side wall is positioned adjacent the second chassis wall and impedes access to at least one component in the chassis; and the second fan tray side wall may be moved to a second orientation that is different than the first orientation and that allows access to the at least one component in the chassis.

13. The IHS of claim 7, where the fan tray side wall is a first fan tray side wall that is connected to a first side of the fan tray base by a first moveable coupling that allows for positioning of the first fan tray side wall adjacent a first chassis wall of the chassis to impede access to the cable, as well as movement of the first fan tray side wall to allow access to the cable, and wherein the IHS further comprises: a second fan tray side wall; and a second moveable coupling connecting the second fan tray side wall to a second side of the fan tray base that is opposite the fan tray base from the first side, wherein the second moveable coupling is configured to allow relative movement between the second fan tray side wall and the fan tray base such that: the second fan tray side wall may be positioned in a first orientation such that the second fan tray side wall is positioned adjacent the second chassis wall and impedes access to the at least one component in the chassis; and the second fan tray side wall may be moved to a second orientation that is different than the first orientation and that allows access to the at least one component in the chassis.


Claims 1-4, 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 6-8, 10, 11, 13 of U.S. Patent No. 10,939,578 (reference patent). Claim 1 of the reference patent recites all of the limitations of claim 1 of the instant application and claim 7 of the reference patent recites all of the limitations of claim 7, except for “when the fan tray base is tool-lessly coupled to a chassis.”. 	However, Grady (US 2005/0254210) when the fan tray base is tool-lessly coupled to a chassis (202 of fig. 7 is tool-lessly coupled to chassis 206 via 360 of 266 in fig. 2 because 202 is tool-lessly coupled to 360 of 266 according to para. 0035 and 266 is coupled to 206 according to fig. 2 and para. 0023, 0024).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein semiconductor device is bonded to the MIO layers, in order to ensure that the semiconductor device has a secure thermal connection with the MIO layers that does not have any gaps to ensure that there is an uninterrupted path for heat to pass from the semiconductor device to the MIO layers. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: “a moveable coupling” in line 4 should be changed to “a first moveable coupling” to agree with later claims. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “the moveable coupling” in line 5 should be changed to “the first moveable coupling” to agree with later claims. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “a chassis” in the last line should be changed to “the chassis”. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “a chassis wall” in line 9 should be changed to “a first chassis wall” to be consistent with later claims. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “at least one component” in the 5th to last line should be changed to “at least one first component” to be consistent with later claims. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “a chassis” in the last line should be changed to “the chassis”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “a first chassis wall” in line 3 should be changed to “the first chassis wall”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “at least one first component” in line 4 should be changed to “the at least one first component”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “the at least one first component” in line 5 should be changed to “the at least one component”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “a first moveable coupling” in line 2 should be changed to “the first moveable coupling”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “a chassis” in the last line should be changed to “the chassis”. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “a chassis” in the last line should be changed to “the chassis”. Appropriate correction is required.
Claim 13 is objected to similar to claim 6 above. Furthermore, claim 7 is objected similarly to claim 1 above in order to be consistent with claim 13. Please make sure the limitations are named consistently throughout the claims. Appropriate correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grady (US 2005/0254210).Re claim 1:	Grady discloses 	A fan tray system (200 in fig. 3; para. 0027), comprising:	a fan tray base (202 in fig. 3) that is configured to support a fan system (322 in fig. 3; para. 0037); 	a fan tray side wall (right wall of 360 in fig. 5); and 	a moveable coupling (380 in fig. 6 and 400 in fig. 7; para. 0034) connecting the fan tray side wall to the fan tray base (the right wall of 360 in fig. 5 is connected to 202 with 380 and 400 according to para. 0034), wherein the moveable coupling is configured to allow relative movement between the fan tray side wall and the fan tray base (fig. 5-7; para. 0034) such that: 		the fan tray side wall (right wall of 360 of 266 in fig. 5) may be positioned in a first orientation (the orientation of 266 in fig. 2) when the fan tray base is tool-lessly coupled to a chassis (202 of fig. 7 is tool-lessly coupled to chassis 206 via 360 of 266 in fig. 2 because 202 is tool-lessly coupled to 360 of 266 according to para. 0035 and 266 is coupled to 206 according to fig. 2 and para. 0023, 0024) such that the fan tray side wall is positioned adjacent a chassis wall of the chassis (the right wall of 360 in fig. 5 is positioned next to the top wall of chassis 206 in fig. 2) and impedes access to at least one component in the chassis (the orientation in fig. 2 blocks access of the cable 362 of fig. 5); and		the fan tray side wall may be moved to a second orientation that is different than the first orientation and that allows access to the at least one component in the chassis (the right wall of 360 can be moved to a second orientation where cable 362 is accessible because 266 (that 360 is part of) can removably slide away from 206 according to para. 0024) when the fan tray base is tool-lessly coupled to a chassis (in this second orientation, 202 would still be tool-lessly coupled to chassis 206 via 266 as long as 202 is still coupled to 266 and 266 is still coupled to 206).Re claim 7:	An Information Handling System (IHS) (200 in fig. 3; para. 0027), comprising: 	a chassis (chassis 206 in fig. 3; para. 0020) that includes a chassis wall (top wall of chassis 206 in fig. 2); 	a cable routed immediately adjacent the chassis wall (cable 362 of fig. 5 is adjacent the top wall of chassis 206 in fig. 2);	a fan tray base that is tool-lessly coupled to the chassis (202 of fig. 7 is tool-lessly coupled to chassis 206 via 360 of 266 in fig. 2 because 202 is tool-lessly coupled to 360 of 266 according to para. 0035 and 266 is coupled to 206 according to fig. 2 and para. 0023, 0024);	a fan tray side wall (right wall of 360 of 266 in fig. 5); and	a moveable coupling (380 in fig. 6 and 400 in fig. 7; para. 0034) connecting the fan tray side wall to the fan tray base (the right wall of 360 in fig. 5 is connected to 202 with 380 and 400 according to para. 0034), wherein the moveable coupling is configured to allow relative movement between the fan tray side wall and the fan tray base (fig. 5-7; para. 0034) such that: 		the fan tray side wall (right wall of 360 of 266 in fig. 5) may be positioned in a first orientation (the orientation of 266 in fig. 2) such that the fan tray side wall is positioned adjacent the chassis wall (the right wall of 360 in fig. 5 is positioned next to the top wall of chassis 206 in fig. 2) and impedes access to the cable (the orientation in fig. 2 blocks access of the cable 362 of fig. 5); and  		the fan tray side wall may be moved to a second orientation that is different than the first orientation and that allows access to the cable (the right wall of 360 can be moved to a second orientation where cable 362 is accessible because 266 (that 360 is part of) can removably slide away from 206 according to para. 0024).  Re claims 2 and 8:	Grady discloses further comprising: 	at least one fan system connector (430 in fig. 7; para. 0037) that extends from the fan tray base (202 in fig. 7) and that is configured to connect to the fan system (322 in fig. 4; para. 0037).Re claims 3 and 9:	Grady discloses further comprising: 	at least one fan system guide member that is included on the fan tray side wall (the “fan system guide member” in the labeled fig. 7 below is attached on the right side of 360 in fig. 5 when 202 is fully received inside 360) and that is configured to align the fan system with the at least one fan system connector (this “fan system guide member” aligns the fan with one of the 430’s in the labeled fig. 7 below). 
    PNG
    media_image1.png
    473
    879
    media_image1.png
    Greyscale
Re claims 4 and 10:	Grady discloses further comprising: 	a securing subsystem that is located on the fan tray side wall (mechanism of the right side of 360 of 266 that enables to engage with the rail 262 in fig. 2; para. 0023, 0024), wherein the securing subsystem is configured to secure to the chassis wall when the fan tray base is tool-lessly coupled to the chassis and the fan tray side wall is positioned in the first orientation (this mechanism engages to the top wall of chassis 206 when 202 is tool-lessly coupled to chassis 206 and 360 of 266 of fig. 5 is in the orientation shown in fig. 2).
Re claim 5:	Grady discloses further comprising:	at least one keying element (414 in fig. 7; para. 0036) that is provided on the fan tray base (202 in fig. 7) and that is configured to engage a keying subsystem on the chassis to orient the fan tray base in the chassis (414 engages with slots 392 on 266 which is attached to the chassis 206, in order to keep 202 from being removed from 266 which is in the chassis; para. 0036) when the fan tray base is tool-lessly coupled to a chassis (fan tray base 202 is tool-lessly coupled to chassis 206 at this point).Re claim 6:	Grady discloses where the fan tray side wall (right wall of 360 in fig. 5) is a first fan tray side wall that is connected to a first side of the fan tray base (right side of 202 in fig. 5) by a first moveable coupling (380 in fig. 6 and 400 in fig. 7; para. 0034) that allows for positioning of the first fan tray side wall adjacent a first chassis wall of the chassis to impede access to at least one first component in the chassis (this first coupling positions the right wall of 360 of fig. 5 adjacent the top wall of 206 in fig. 2 to block access to the cable 362 of fig. 5), as well as movement of the first fan tray side wall to allow access to the at least one first component in the chassis (this first coupling also allows movement of the right wall 360 of fig. 5 to allow access to the cable 362 of fig. 5), and wherein the system further comprises: 	a second fan tray side wall (left wall of 360 in fig. 5); and 	a second moveable coupling (380 and 400 that are on the left side of fig. 5; para. 0034) connecting the second fan tray side wall to a second side of the fan tray base (left side of 202 in fig. 5) that is opposite the fan tray base from the first side (fig. 5), wherein the second moveable coupling is configured to allow relative movement between the second fan tray side wall and the fan tray base (fig. 5-7; para. 0034) such that: 	the second fan tray side wall (left wall of 360 of 266 in fig. 5) may be positioned in a first orientation (the orientation of 266 in fig. 2) when the fan tray base is tool-lessly coupled to the chassis (202 of fig. 7 is tool-lessly coupled to chassis 206 via 360 of 266 in fig. 2 because 202 is tool-lessly coupled to 360 of 266 according to para. 0035 and 266 is coupled to 206 according to fig. 2 and para. 0023, 0024) such that the second fan tray side wall is positioned adjacent a second chassis wall of the chassis (the left wall of 360 in fig. 5 is positioned next to the bottom wall of chassis 206 in fig. 2) and impedes access to at least one second component in the chassis (the orientation in fig. 2 blocks access to 364 in fig. 5; para. 0032); and	the second fan tray side wall may be moved to a second orientation that is different than the first orientation and that allows access to the at least one second component in the chassis (the left wall of 360 can be moved to a second orientation where 364 is accessible because 266 (that 360 is part of) can removably slide away from 206 according to para. 0024) when the fan tray base is tool-lessly coupled to a chassis (in this second orientation, 202 would still be tool-lessly coupled to chassis 206 via 266 as long as 202 is still coupled to 266 and 266 is still coupled to 206).Re claim 12:	Grady discloses further comprising: 	a keying subsystem (slots 392 in fig. 6; para. 0036) included on the chassis (these are included on chassis 206 when 266 is engaged with 206 in fig. 2 or 3); and 	at least one keying element (414 in fig. 7; para. 0036) that is provided on the fan tray base (202 in fig. 7) and that is configured to engage the keying subsystem on the chassis to orient the fan tray base in the chassis (414 engages with slots 392 on 266 which is attached to the chassis 206, in order to keep 202 from being removed from 266 which is in the chassis; para. 0036) when the fan tray base is tool-lessly coupled to a chassis (fan tray base 202 is tool-lessly coupled to chassis 206 at this point).Re claim 13:	Grady discloses where the fan tray side wall (right wall of 360 in fig. 5) is a first fan tray side wall that is connected to a first side of the fan tray base (right side of 202 in fig. 5) by a first moveable coupling (380 in fig. 6 and 400 in fig. 7; para. 0034) that allows for positioning of the first fan tray side wall adjacent a first chassis wall of the chassis to impede access to the cable (this first coupling positions the right wall of 360 of fig. 5 adjacent the top wall of 206 in fig. 2 to block access to the cable 362 of fig. 5), as well as movement of the first fan tray side wall to allow access to the cable (this first coupling also allows movement of the right wall 360 of fig. 5 to allow access to the cable 362 of fig. 5), and wherein the IHS further comprises:	a second fan tray side wall (left wall of 360 in fig. 5); and 	a second moveable coupling (380 and 400 that are on the left side of fig. 5; para. 0034) connecting the second fan tray side wall to a second side of the fan tray base (left side of 202 in fig. 5) that is opposite the fan tray base from the first side (fig. 5), wherein the second moveable coupling is configured to allow relative movement between the second fan tray side wall and the fan tray base (fig. 5-7; para. 0034) such that:		the second fan tray side wall (left wall of 360 of 266 in fig. 5) may be positioned in a first orientation (the orientation of 266 in fig. 2) such that the second fan tray side wall is positioned adjacent the second chassis wall (the left wall of 360 in fig. 5 is positioned next to the bottom wall of chassis 206 in fig. 2) and impedes access to the at least one component in the chassis (the orientation in fig. 2 blocks access to 364 in fig. 5; para. 0032); and 		the second fan tray side wall may be moved to a second orientation that is different than the first orientation and that allows access to the at least one component in the chassis (the left wall of 360 can be moved to a second orientation where 364 is accessible because 266 (that 360 is part of) can removably slide away from 206 according to para. 0024).Re claim 11:	Grady discloses further comprising: 	at least one airflow directing member that is coupled to the fan tray side wall and that engages the chassis wall when the fan tray side wall is positioned in the first orientation in order to direct airflow (the grate at the front of 202 is coupled to the right wall of 360 of fig. 5 and also indirectly engaged to the top wall of 206 when the right wall of 360 of fig. 5 is in first orientation in fig. 2; this grate directs airflow).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2012/0026678 - is considered pertinent because this reference describes a fan mounting system with guide members and fan tray side walls.
US 2008/0068789 - is considered pertinent because this reference describes a chassis with a fan with a cable nearby.
US 2012/0148397– is considered pertinent because this reference describes a fan with a side wall, a fan connector and a fan housing.
US 20160073554 – is considered pertinent because this reference describes a chassis with fan, fan connectors and a moveable coupling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571)272-2949. The examiner can normally be reached Monday - Friday, 900am-530pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZHENGFU J FENG/
Examiner, Art Unit 2835                                                                                                                                                                                                       November 19, 2022